Citation Nr: 0213810	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to secondary service connection for a 
psychiatric disability, resulting from the veteran's service-
connected residuals of a left knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to secondary service 
connection for a lumbar spine disability, resulting from the 
veteran's service-connected residuals of a left knee injury.

(The issue of entitlement to secondary service connection for 
a lumbar spine disability will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1984.

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to secondary service connection for 
a psychiatric disability and secondary service connection for 
a lumbar spine disability.  The veteran appealed these 
determinations.

The Board is undertaking additional development on the matter 
of the veteran's claim of entitlement to service connection 
for a lumbar spine disability, pursuant to authority granted 
by 67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issues decided below has been obtained.

2.  There is a relationship between the disability associated 
with depression and bipolar disorder and his service-
connected residuals of a left knee injury.

3.  By a rating decision dated in October 1997, the RO denied 
the veteran's claim for entitlement to secondary service 
connection for a low back disability resulting from his 
service-connected residuals of a left knee injury.  He failed 
to appeal this determination.

4.  The additional evidence added to the record since 1997 is 
not duplicative of evidence previously on file and, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The veteran's depression and bipolar disorder were 
aggravated by his service-connected residuals of a left knee 
injury.  38 C.F.R. § 3.310.

2.  Subsequent to the decision of October 1997 that denied 
entitlement to secondary service connection for a back 
disability resulting from service-connected residuals of a 
left knee injury, new and material evidence sufficient to 
reopen the claim was received.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

Initially, the Board is satisfied that all relevant evidence 
required for equitable decisions on the issues decided below 
is of record.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 
1991 & Supp. 2002); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  As the Board is granting all 
benefits sought regarding the issues of entitlement to 
secondary service connection for a psychiatric disability and 
the submission of new and material evidence to reopen a claim 
for entitlement to service connection for a lumbar spine 
disability, further action regarding development would merely 
delay favorable results on these issues.

VA has also complied with the notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  In the 
supplemental statement of the case (SSOC) of February 2002, 
the RO informed the veteran of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), the evidence considered 
by VA in adjudicating his claims and the applicable laws and 
regulations, and, in effect, that no further development 
would be conducted by the RO.  Thus, the requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A have been met.

Based on the favorable decisions noted below, and as the 
veteran has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, there is no prejudice to the veteran in 
proceeding with appellate review at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).




Secondary Service Connection for a Psychiatric Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  A psychosis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 C.F.R. § 3.307(a)(3), 3.309(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  According to the United States Court of Appeals 
for Veterans Claims (Court) decision in Allen v. Brown, 
7 Vet. App. 439 (1995), pursuant to 38 U.S.C. § 1131 and 
38 C.F.R. § 3.310(a), when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.

The veteran has alleged that his current psychiatric 
disability was caused or aggravated by the service-connected 
residuals of his left knee injury.  While the veteran as a 
lay person is competent to provide evidence regarding injury 
and symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espirutu at 494.  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  To establish that any 
current psychiatric disability was aggravated by his left 
knee disability, there must be competent medical evidence 
establishing the existence of a chronic psychiatric 
disability and a healthcare professional's opinion linking 
such a disorder to his residuals of an in-service left knee 
injury.

In preparation for his entrance into active service, the 
veteran was given a comprehensive medical examination in 
November 1979.  His psychiatric evaluation was reported to be 
normal.  The service medical records reveal that the veteran 
was referred for a psychiatric evaluation February 1983.  It 
was noted that the veteran had increased anxiety and 
depression with some suicidal ideation.  The assessment was 
depression, likely situational.  In January 1984, the veteran 
was referred from his assigned ship for situational stress.  
It appears the examiner attributed this problem to the 
veteran's new supervisor who had recently been promoted.  On 
his separation examination of June 1984, the veteran's 
psychiatric evaluation was again normal.  

VA medical records of the 1990's noted ongoing therapy for 
depression.  The therapy records and a psychiatric evaluation 
of June 1995 noted the veteran's obsession with his ex-
girlfriend.  In June 1995, it was noted that the veteran had 
been hospitalized for depression on four occasions since 
1987.  The impression was depression.  A VA vocational 
rehabilitation evaluation of January 1996 noted that his 
mental status examination was normal.  The impression was 
remission of depression and substance abuse.  A psychiatric 
evaluation of September 1997 noted diagnoses to rule out 
major depression versus substance-induced mood disorder.  His 
psychological stressors were noted to include crack cocaine 
use, alcohol use, and family stress.  

A VA discharge summary of September 1997 noted that the 
veteran had been hospitalized due to his psychiatric 
symptoms.  The diagnosis was chronic habitual substance 
dependency and psychotic depressive reaction.  His 
psychological stressors were noted to be lack of housing, 
lack of resources, and increased use of illicit medication.  

A VA discharge summary indicated that the veteran had been in 
a VA domiciliary from October 1997 to October 1998 as he was 
homeless and evidenced symptoms of depression, visual 
hallucinations, and auditory hallucinations.  It was noted 
that the veteran had a history of substance abuse and had 
been hospitalized in 1995 for a bipolar disorder.  The 
diagnoses included depression with psychotic features.

During a VA orthopedic examination of March 1999, the veteran 
complained of depression.  The examiner commented that the 
veteran's depressive reaction appeared to be related to his 
chronic left knee pain.

The veteran was given a VA psychiatric examination in 
September 1999.  He claimed to have experienced an 
intermittent history of depression since 1987 that had been 
worse for the past five years.  He asserted that this 
depression would come and go on a weekly basis.  The veteran 
alleged that he felt depressed because of his inability to do 
things due to his physical problems.  He noted that these 
problems included both knees, left shoulder, and back 
ailments.  The veteran reported that he had surgery on his 
left knee as recently as December 1998.  He complained of 
symptoms of depression and manic behavior.  The diagnosis was 
bipolar disorder.  The examiner opined that the veteran's 
initial depression in 1987 was secondary to his left knee 
condition and that the resulting bipolar disorder had been 
aggravated or worsened by the service related left knee 
condition.  The manic symptoms were found to be due to his 
bipolar disorder.

Another VA psychiatric examination was afforded the veteran 
in August 2001.  The veteran claimed that his left knee 
injury played on his psyche because he used to be an active 
person and could no longer do those activities.  The examiner 
noted that a review of the veteran's VA medical records 
showed that the veteran's psychiatric disability had improved 
since 1995.  It was found that this disability had been 
relatively stable for the last three years without the use of 
medication.  The veteran was not currently in outpatient 
treatment, and his last outpatient record of January 2001 
noted that his psychiatric disability was in remission and 
did not give a current psychiatric diagnosis.  The apparent 
diagnosis was mild depression.  Psychological testing scores 
indicated the veteran was a person who frequently had 
prominent somatic complaints and may have the potential to 
give psychological conflicts somatic expression.  The 
examiner commented that the veteran's left knee pain and lack 
of mobility in this knee exacerbated his episodes of 
depression.

There is evidence of psychiatric problems both in-service and 
post-service.  The contemporaneous medical evidence indicates 
that these problems were attributable to stressors other than 
the veteran's left knee disability.  However, the three 
medical opinions of record that discuss the relationship 
between the veteran's psychiatric disorders and his left knee 
disability have all found a nexus.  While the examiner of 
March 1999 was presumably an specialist in orthopedics, 
healthcare professionals with experience in psychiatry noted 
similar conclusions in September 1999 and August 2001.

The examiners of September 1999 and August 2001 both 
indicated that they had access to and reviewed the veteran's 
medical records.  On the September 1999 report, the examiner 
initially indicated that his nexus opinion was based on the 
veteran's recited medical history.  See Godfrey v. Brown, 8 
Vet. App. 113 (1995) (The Board is not required to accept a 
physician's opinion that is based on a claimant's 
uncorroborated medical history).  However, a few paragraphs 
later the examiner summarized his opinions and then indicated 
that the nexus opinion was in part based on a review of the 
medical evidence.  The Board will resolve this conflict in 
the veteran's favor and find that the September 1999 opinion 
was based on a review of the medical evidence and claims 
file.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002).  In any 
event, the August 2001 examiner clearly indicated that her 
opinion was based on a review of both the claims file and the 
veteran's outpatient records.

While there appears to be a conflict between the 
contemporaneous evidence and the medical opinions of March 
1999, September 1999, and August 2001, at least the last two 
examiners noted that this contemporaneous evidence had been 
reviewed in arriving at their opinions.  The Court held in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) that the Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment.  
As the only medical opinions of record discussing any link 
between the veteran's service-connected left knee disability 
and his psychiatric disorders have been favorable to the 
veteran, and these opinions were apparently based on a review 
of his medical history, the Board finds that service 
connection must be awarded.

Based on the above analysis, it is the Board's determination 
that the medical evidence supports the grant of secondary 
service connection for depression and bipolar disorder.


New and Material Evidence

Initially, the Board notes that in the rating decision of 
December 1999 the RO denied entitlement to secondary service 
connection for a lumbar spine disability on the merits of the 
claim.  After a review of the entire claims file, the Board 
finds that this claim was previously denied by the RO in a 
rating decision of October 1997.  In this rating decision, it 
was determined that the evidence did not establish any 
relationship between a current low back disability and the 
residuals of the veteran's left knee injury.  He was informed 
of this decision and his appellate rights by a letter issued 
in October 1997.  The veteran failed to timely appeal this 
determination.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed; however, this presumption no 
longer applies in the adjudication that follows reopening.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record prior to the October 1997 decision 
included an entrance examination of November 1979 that found 
his spine and musculoskeletal system were normal.  Service 
medical records indicate that in December 1981 the veteran 
was seen for complaints of low back pain after doing some 
lifting.  On examination, minimal spasm was noted in the 
back.  The assessments were lower back strain and minor right 
lumbar strain.  His separation examination of June 1984 
reported that his spine and musculoskeletal system were 
normal.

A June 1989 VA outpatient record noted the veteran's 
complaints of low back pain due to a recent fall.  A VA 
orthopedic examination of December 1996 noted an impression, 
based on lumbar spine X-ray, of L5-S1 degenerative disc 
disease. 

The evidence associated with the claims file after the 
October 1997 decision includes VA outpatient records of July 
and September 1996 that reported the veteran's complaints of 
severe low back pain.  The respective impressions were 
musculoskeletal back pain and lumbosacral strain.  In 
September 1997, a VA physical examination found decreased 
range of motion and tenderness to palpation in the back.  The 
impression was to rule out lumbosacral 
disgenesis/herniations.  VA outpatient records from January 
to May 1999 noted the veteran's complaints of low back pain.  
The assessments included musculoskeletal spasm, mechanical 
low back pain, low back pain, and degenerative disc disease 
at the L5-S1 level.

The veteran was afforded a VA orthopedic examination in March 
1999.  It was noted that the veteran was experiencing 
increased low back pain.  This examiner opined that the 
veteran's "low back pain may be related etiologically to his 
left knee injury."  It appears that the examiner attributed 
the low back pain to his altered gait resulting from his left 
knee disability.  A VA orthopedic clinic record of August 
1999 noted an assessment of low back pain that may have been 
exacerbated by the veteran's left knee osteoarthritis.

The medical evidence associated with the claims file since 
October 1997 notes an etiological relationship between the 
veteran's service-connected left knee disability and his low 
back pain.  This evidence is considered credible for the 
purpose of reopening the claim.  This evidence is obviously 
new in that it was not on file at the time of the October 
1997 rating decision.  It is also material in that it serves 
to show a link between a service-connected disability and a 
current back disorder.  For these reasons, the Board finds 
that the evidence added to the record since 1997 is so 
significant that it must be considered in order to fairly 
decide the claim.


Conclusion

Based on the above analysis, the Board finds that the 
evidence warrants the grant of secondary service connection 
for depression and bipolar disorder.  In addition, the 
requisite new and material evidence has been received by VA 
since October 1997 that warrants the reopening of a claim for 
secondary service connection for a lumbar spine disability.  


ORDER

Entitlement to secondary service connection for depression 
and bipolar disorder (aggravated by the veteran's service-
connected residuals of a left knee injury) is granted; 
subject to the laws and regulations governing payment of VA 
benefits.

New and material evidence sufficient to warrant reopening a 
claim of entitlement to secondary service connection for a 
lumbar spine disability (resulting from the veteran's 
service-connected residuals of a left knee injury) having 
been received, the claim is reopened.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

